EXHIBIT 10.31

APPROVAL

of

JABIL CIRCUIT (GUANGZHOU) LTD.

as a

MANUFACTURING SUBSIDIARY

And

AMENDMENT NO. 8

to

RECEIVABLES PURCHASE AGREEMENT

Dated as of May 11, 2007

THIS APPROVAL AND AMENDMENT NO. 8 (this “Approval/Amendment”) is entered into by
and among Jabil Circuit Financial II, Inc., a Delaware corporation (the
“Seller”), Jabil Circuit, Inc., a Delaware corporation (the “Servicer”), Jupiter
Securitization Company LLC, formerly known as Jupiter Securitization Corporation
(“Jupiter”), the financial institutions party hereto (the “Financial
Institutions”) and JPMorgan Chase Bank, N.A. (successor by merger to Bank One,
NA (Main Office Chicago)), as Agent (the “Agent”).

PRELIMINARY STATEMENTS

A. The Seller, the Servicer, Jupiter, the Financial Institutions and the Agent
are parties to that certain Receivables Purchase Agreement dated as of
February 25, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “RPA”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the RPA.

B. The Agent has agreed to approve Jabil Circuit (Guangzhou) Ltd., a corporation
incorporated under the laws of the Peoples Republic of China (“Jabil Huangpu”),
as a Manufacturing Subsidiary under the RPA, and in connection therewith,
Seller, the Servicer, Jupiter, the Financial Institutions and the Agent have
agreed to amend the RPA on the terms and subject to the conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Approval of Manufacturing Subsidiary. The Agent hereby approves Jabil
Huangpu as a Manufacturing Subsidiary under and pursuant to the terms and
conditions of the RPA, and for purposes of clause (xx)(F) of the definition of
“Eligible Receivable” in the RPA, the Agent approves products manufactured by
and purchased from Jabil Huangpu in its plant located at 128 Jun Cheng Road,
Guangzhou Economy and Technology Development Zone, Peoples Republic of China.

 



--------------------------------------------------------------------------------

Section 2. Amendment. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3 below, the RPA
is hereby amended as follows:

(a) Section 7.1 of the RPA is amended to add the following new Section 7.1(o):

(o) Within five (5) days prior to any extension of the Liquidity Termination
Date and upon the Agent’s request at any time the ratings then assigned to
Jabil’s senior unsecured long-term non-credit enhanced debt are not at least BB-
by Standard & Poor’s Ratings Group or at least Ba3 by Moody’s Investors Service,
Inc., the Seller will cause Jabil Huangpu to deliver an executed director’s
certificate in the form attached hereto as Exhibit XII.

(b) Exhibit I of the RPA is amended to add the following definitions in the
appropriate alphabetical order:

“Jabil Huangpu” means Jabil Circuit (Guangzhou) Ltd., a corporation incorporated
under the laws of the Peoples Republic of China Circuit as a limited liability
company.

“Manufacturing Subsidiary” means each of Jabil Chihuahua, Jabil Huangpu, Jabil
Luxembourg, Jabil Malaysia, Jabil Mexico, Jabil Reynosa, Jabil Reynosa II and
any other Subsidiary of Jabil which the Agent approves in writing as a
Manufacturing Subsidiary from time to time.

(c) Exhibit III of the RPA is hereby amended to add the following information at
the end:

PEOPLES REPUBLIC OF CHINA

Jabil Circuit (Guangzhou) Ltd.

128 Jun Cheng Road

Guangzhou Economy and Technology Development Zone

Peoples Republic of China

(d) Exhibit IV of the RPA is hereby amended to add the following Collection
Account information:

 

Collection Bank

   Lockbox Address    Related Collection Account JPMorgan Chase, N.A.    N/A   
xxxxxxxx JPMorgan Chase, N.A.    N/A    xxxxxxxx

(e) The RPA is amended to add new Exhibit XII in the form attached as Exhibit A
hereto.

 

2



--------------------------------------------------------------------------------

Section 3. Conditions Precedent.

(a) This Approval/Amendment shall become effective and be deemed effective, as
of the date first above written, upon the latest to occur of (i) the date
hereof, (ii) receipt by the Agent of one copy of this Approval/Amendment duly
executed by each of the parties hereto and (iii) receipt by the Agent of each of
the documents listed on Schedule I hereto.

(b) Each of the Agent and each Purchaser hereby consents to Amendment No. 2 to
the Receivables Sale Agreement, effective as of the date hereof, among the
Originators and the Seller.

Section 4. Covenants, Representations and Warranties of the Seller and the
Servicer.

(a) Upon the effectiveness of this Approval/Amendment, each of the Seller and
the Servicer hereby reaffirms all covenants, representations and warranties made
by it in the RPA, as amended, and agrees that all such covenants,
representations and warranties shall be deemed to have been re-made as of the
effective date of this Approval/Amendment.

(a) Each of the Seller and the Servicer hereby represents and warrants as to
itself (i) that this Approval/Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Approval/Amendment, that no event shall have occurred and be continuing which
constitutes an Amortization Event or a Potential Amortization Event.

Section 5. Fees, Costs, Expenses and Taxes. Without limiting the rights of the
Agent and the Purchasers set forth in the RPA and the other Transaction
Documents, the Seller agrees to pay on demand all reasonable fees and
out-of-pocket expenses of counsel for the Agent and the Purchasers incurred in
connection with the preparation, execution and delivery of this
Approval/Amendment and the other instruments and documents to be delivered in
connection herewith and with respect to advising the Agent and the Purchasers as
to their rights and responsibilities hereunder and thereunder.

Section 6. Reference to and Effect on the RPA.

(a) Upon the effectiveness of this Approval/Amendment, each reference in the RPA
to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like
import shall mean and be a reference to the RPA as amended hereby, and each
reference to the RPA in any other document, instrument or agreement executed
and/or delivered in connection with the RPA shall mean and be a reference to the
RPA as amended hereby.

(b) Except as specifically amended hereby, the RPA and other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

 

3



--------------------------------------------------------------------------------

(b) The execution, delivery and effectiveness of this Approval/Amendment shall
not operate as a waiver of any right, power or remedy of any Purchaser or the
Agent under the RPA or any of the other Transaction Documents, nor constitute a
waiver of any provision contained therein.

Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 8. Execution in Counterparts. This Approval/Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

Section 9. Headings. Section headings in this Approval/Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Approval/Amendment for any other purpose.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Approval/Amendment to be
executed on the date first set forth above by their respective officers thereto
duly authorized, to be effective as hereinabove provided.

 

JABIL CIRCUIT FINANCIAL II, INC., as Seller By:  

/s/ JOHN MORRIS

Name:   John Morris Title:   President and Treasurer JABIL CIRCUIT, INC., as
Servicer By:  

/s/ SERGIO CADAVID

Name:   Sergio Cadavid Title:   Treasurer

 



--------------------------------------------------------------------------------

JUPITER SECURITIZATION COMPANY LLC

(formerly Jupiter Securitization Corporation)

By:  

JPMorgan Chase Bank, N.A.,

As its attorney-in-fact

  By:  

/s/ MAUREEN MARCON

  Name:   Maureen Marcon   Title:   Authorized Signatory

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, N.A.

(Main Office Chicago)),

as a Financial Institution and as Agent

  By:  

/s/ MAUREEN MARCON

  Name:   Maureen Marcon   Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT XII

Form of Director’s Certificate

[to be transcribed on JABIL CIRCUIT (GUANGZHOU) LTD. letterhead]

                     20    

Jupiter Securitization Company, LLC

(formerly Jupiter Securitization Corporation)

c/o JPMorgan Chase Bank, N.A. (as successor to Bank One, N.A.)

Asset Backed Finance

Suite IL1-0079, 1-19

1 Bank One Plaza

Chicago, Illinois 60670-0079

JPMorgan Chase Bank, N.A. (as successor to Bank One, N.A.), as Agent

Suite IL1-0612, 1-21

1 Bank One Plaza

Chicago, Illinois 60670-0612

Each of the “Financial Institutions” from time to time

party to the “Purchase Agreement” (as defined in the

Estoppel Letter referred to below)

Dear Sirs

Receivables Purchase Agreement dated as of 25 February 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), among Jabil Circuit Financial II, Inc., as seller (“Seller”), Jabil
Circuit, Inc. (“Jabil”), as Servicer, Jupiter Securitization Corporation, as
purchaser, the Financial Institutions party thereto and JPMorgan Chase Bank,
N.A. (as successor To Bank One, N.A.) as Agent

I, Forbes I. J. Alexander, being the Chairman of the Board of Directors and
legal representative of Jabil Circuit (Guangzhou) Ltd. (“Jabil Huangpu”), a
corporation incorporated under the laws of the People’s Republic of China (the
“PRC”), refer to the Estoppel Letter dated as of 11 May 2007 (the “Estoppel
Letter”), issued by Jabil Huangpu in connection with the transfer by Jabil and
Jabil Circuit of Texas, LP (“Jabil Texas”) to Seller pursuant to the Receivables
Sale Agreement dated as of 24 February 2004 (as amended, restated, supplemented
or otherwise are modified from time to time, the “RSA”), among Jabil, Jabil
Texas, Jabil Global Services, Inc., Jabil Defense and Aerospace Services, LLC.
and the Seller, of the Receivables, Related Security, Collections and Collection
Accounts (all as defined in the Purchase Agreement and the RSA), including the
Receivables arising from the sale of inventory owned by Jabil and Jabil Texas,
which is manufactured by Jabil Huangpu and sold to Jabil and Jabil Texas.

 

7



--------------------------------------------------------------------------------

Jupiter Securitization Corporation, et. al.

                    , 20    

Page 2

Terms defined in the Purchase Agreement and the Estoppel Letter shall have the
same meaning when used herein.

I hereby certify on behalf of Jabil Huangpu that, to the best of my knowledge
and belief, having made all due and careful enquiries:

 

(i) Jabil Huangpu has not as of the date hereof asked, demanded, sued for, taken
or received from, and shall not at any time ask, demand, sue for, take or
receive from, either Originator or the Seller any Adverse Claim in, to or
against any of the Products or the Designated Assets and Jabil Huangpu has not
granted, created or suffered to exist and has no intention to grant, create or
suffer to exist, any Adverse Claim on the Products or the Designated Assets in
favour of any third party, until and unless all obligations to be performed by
Jabil, and its Subsidiaries and Jabil Texas, under the Purchase Agreement are
fully satisfied and Jabil, and its Subsidiaries and Jabil Texas, are released
and discharged therefrom;

 

(ii) as of the date hereof, no Person has any Adverse Claim against any Personal
Property of Jabil Huangpu;

 

(iii) as of the date hereof, no step has been taken by Jabil Huangpu and no
legal proceedings have been commenced for the winding up or dissolution of Jabil
Huangpu or for the appointment of a receiver, trustee or similar officer of
Jabil Huangpu or its assets, and no notice or demand under Sections 2 and 8 of
the Bankruptcy Law of the PRC has been received by Jabil Huangpu;

 

(iv) as of the date hereof, Jabil Huangpu has not entered into, and does not
intend to enter into, any agreement or arrangement which would provide for, or
intend in the future to provide for, any Adverse Claim on any of Jabil Huangpu’s
Personal Property, including any of the Designated Assets; and

 

(v) as of the date hereof, Jabil Huangpu maintains a current registration with
and a valid and effective business license from the State Administration for
Industry and Commerce of the PRC.

 

For and on behalf of

JABIL CIRCUIT (GUANGZHOU) LTD.

a company incorporated under the laws of the Peoples Republic of China

By:  

 

Name:   Title:   Chairman of the Board of Directors



--------------------------------------------------------------------------------

Schedule I

List of Closing Documents for Addition of Jabil Huangpu

1. Estoppel Letter executed by Jabil Huangpu.

2. Sale and Distribution Agreement between Jabil Huangpu and Jabil Circuit,
Inc., together with Amendment No. 1 thereto.

3. Sale and Distribution Agreement between Jabil Huangpu and Jabil Circuit of
Texas, LP, together with Amendment No. 1 thereto.

4. Letter from Jabil Huangpu to Jupiter, the Agent and the Financial
Institutions confirming no Adverse Claims or intent to grant Adverse Claims as
to products manufactured by Jabil Huangpu, the existence of current registration
and valid business license of Jabil Huangpu, and no pending legal proceedings
pending against Jabil Huangpu for winding up, bankruptcy or dissolution.

5. Written consent of directors of Jabil Huangpu adopting resolutions approving
its designation as a Manufacturing Subsidiary and the execution of the Estoppel
Letter.

6. Copy of search of public records for title, mortgages and attachments by
courts regarding Jabil Huangpu and its real property.

7. Opinion of Jun He Law Offices, local counsel for Jabil Huangpu, regarding
(i) general corporate matters, (ii) due execution of the Estoppel Letter and
enforceability (and limitations on enforceability) of the Estoppel Letter in the
event an action is brought in a court in the Peoples Republic of China,
(iii) choice of law, (iv) consents and (vi) non-contravention of laws and
agreements.

8. Opinion of Holland & Knight LLP regarding enforceability of the Estoppel
Letter.

9. Amendment No. 2 to Collection Account Agreement